Citation Nr: 1605557	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-48 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability, rated as 40 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the right upper extremity, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a scar of the right-side of the neck, currently rated as 10 percent disabling. 

5.  Entitlement to an increased compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, the Veteran testified before the Board at a hearing held at the VA Central Office.

The issues of entitlement to an increased rating for radiculopathy of the right upper extremity and for a scar of the right-side of the neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At his November 2015 hearing before the Board, the Veteran requested that his appeal with regard to the issues of entitlement to an increased rating for a cervical spine disability, tinnitus, and right ear hearing loss be withdrawn.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In November 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to an increased rating for a cervical spine disability, tinnitus, and right ear hearing loss, as identified in the October 2009 statement of the case. 

At his November 2015 hearing, the Veteran stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to an increased rating for a cervical spine disability, tinnitus, and right ear hearing loss, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to an increased rating for a cervical spine disability, tinnitus, and right ear hearing loss are dismissed.


ORDER

The issue of entitlement to an increased rating for a cervical spine disability is withdrawn.

The issue of entitlement to an increased rating for tinnitus is withdrawn.

The issue of entitlement to an increased rating for right ear hearing loss is withdrawn.


REMAND

At his November 2015 hearing before the Board, the Veteran stated that his radiculopathy of the right upper extremity had worsened since the most recent examination conducted in September 2008.  He contends that he essentially cannot use his right upper arm such as to feed himself or put on clothing.  The record reflects that in May 2010, the Veteran underwent a decompression of the right ulnar nerve due to carpal tunnel syndrome.  As it remains unclear as to the current level of disability related to the Veteran's service-connected right upper extremity radiculopathy, and in light of the time that has passed since the most recent VA examination, the Board finds that a new VA examination should be obtained in order to adjudicate the claim.

With regard to the Veteran's scar of the right-side of the neck, again the most recent VA examination related to his claim was conducted in September 2008.  The Veteran contends that his scar meets the criteria for at least three characteristics of disfigurement, and that it causes him to experience a choking sensation.  A review of the September 2008 VA examination reflects a brief scar examination.  In light of the Veteran's contentions, and the time that has passed since the most recent VA examination, the Board finds that a new, comprehensive scar examination should be obtained in order to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's radiculopathy of the right upper extremity.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  A full and well-reasoned rationale must be provided for all opinions reached.

2.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's scar of the right-side of the neck.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner should also address whether, and to what degree, the Veteran's scar interferes with his ability swallow.  A full and well-reasoned rationale must be provided for all opinions reached.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


